DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Preliminary amendments were submitted on 2/26/21.  The specification and claims were amended.  The amendments to the specification were noted and do not appear to introduce any new matter.  Claims 1-18 as amended on 2/26/21 via preliminary amendment were examined.

Information Disclosure Statement
	The IDS submitted on 8/25/21 was considered.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, do not disclose all the limitations of independent claims 1, 7, and 18 including at least, "…in response to determining that the second information is a subset of the first information, determining, by the first network entity, that the second ACL rule is an invalid ACL rule, and skipping, by the first network entity, sending the second ACL rule to a second network entity".  The dependent claims are allowed due to dependency on the independent claims.
The closest prior art to the subject matter claimed in claims 1, 7, and 13 was Joon et al (US 8,478,707), which taught an invention which reduced the ruleset in a packet forwarding table (i.e. ACL) and disclosing the “obtaining,” “generating,” and “determining” steps as recited in the aforementioned independent claims.  However, Joon does not teach at least the above limitation discussed as not taught by the prior art, much less in the combination with the other steps recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495